Hemphill, Ch. J.
This suit was brought on a note given for the purchase money of a negro boy named Oscar. The defence was failure of consideration, for want of title in the *279plaintiff. The law of the case as it arose upon the facts was fairly stated by the Court to the jury, and although the evidence was perhaps not very satisfactory, yet no ground is perceived on which the verdict could be set aside. The evidence of the principal witness for the defendant was somewhat contradictory, showing that the title was in one of her sons derived from his grandfather, whereas in her answer in a judicial proceeding she had averred title to be in both of her sons derived from their father. But the plaintiff did not attempt to show any title in himself. In fact, from the evidence of the witness Prewitt, the title appears to have been repudiated by him, acknowledging that it was not good, and that McFadden could not hold under his bill of sale. Upon the whole, there appears to be no ground for the reversal of the judgment, and it is ordered that the same be affirmed.
Judgment affirmed.